In a proceeding to quash a nonjudicial subpoena, the appeal is from an order of the Supreme Court, Suffolk County, dated May 26, 1976, which denied the application. Order affirmed, with $50 costs and disbursements. The materials subpoenaed bear a reasonable relation to the subject matter under investigation and to the public purpose sought to be achieved thereby (see Matter of La Belle Creole Int., S. A. v Attorney-General of State of N. Y, 10 NY2d 192). Although it appears that the investigation was initiated by one complaint, the subsequent investigation by the Attorney-General’s office provided sufficient basis for the issuance of the subpoena (see Myerson v Lentini Bros. Moving & Stor. Co., 33 NY2d 250; Matter of Stevens Imports v Lack, 52 AD2d 928). Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.